UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 31, 2017 (Date of earliest event reported) Arcadia Biosciences, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37383 81-0571538 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 202 Cousteau Place, Suite 105 Davis, CA 95618 (Address of principal executive offices, including zip code) (530) 756-7077 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communication pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communication pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. In 2010, Arcadia Biosciences, Inc. (the “Company”) formed Limagrain Cereal Seeds LLC (“Limagrain Cereal”), a joint venture company with our strategic partner and collaborator in wheat, Vilmorin & Cie, a French corporation (“Limagrain”), focused on the development and commercialization of improved wheat seed in North America. A U.S. wholly owned subsidiary of Limagrain (“VUSA”) owned a 65% interest and the Company owned a 35% interest in the joint venture. After several years of productive development activities, both the Company and Limagrain remain committed to a partnership to develop and commercialize wheat-based products but have determined that the current joint venture arrangement is not the best structure through which to carry out their future collaboration. The parties are working diligently to determine the optimalforward construct. In order to provide for a new construct, the Company, Limagrain and VUSA entered into an exchange agreement pursuant to which the Company transferred to VUSA the Company’s entire membership interest in Limagrain Cereal and VUSA transferred to the Company 1,843,888 shares of the Company’s common stock held by VUSA, effective as of March 31, 2017.The Company cancelled and retired these shares upon receipt. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARCADIA BIOSCIENCES, INC. Date: April 7, 2017 By: /s/ MATTHEW T. PLAVAN Name: Matthew T. Plavan Title: Chief Financial Officer
